Per Curiam.
Defendant is charged with operating a motor vehicle while under the influence of intoxicating liquor in violation of RSA 262 - A: 62.
He is the person to whom the report on the blood of David Traxler was sent by mistake. See State v. Traxler, 110 N.H. 410, 269 A.2d 864 (1970). Defendant did not receive a copy of the report of his test within forty-eight hours after August 1, 1969 when it was received by the Department of Safety, as provided in RSA 262-A:69-a. He received actual notice of it on August 1, 1969, and a copy on August 5, 1969.
*424The prosecution in this case asked for a preliminary hearing on the admissibility of the evidence of the test. The matter was transferred here by Brighton., J., District Court Justice.
This case is governed by State v. Traxler supra, which held that the statute does not require the exclusion of the evidence solely because of the failure of the defendant to receive a copy of the report within forty-eight hours.

Remanded.

Kenison, C.J., did not sit.